FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EVELIA CAMPUZANO-BLANCO,                          No. 10-73915

               Petitioner,                        Agency No. A097-857-938

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Evelia Campuzano-Blanco, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Campuzano-Blanco’s

motion to reopen as untimely where the motion was filed over nine months after

the BIA’s order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2)

(motion to reopen generally must be filed within 90 days of the final order), and

Campuzano-Blanco failed to present material evidence of changed circumstances

in Mexico to qualify for the regulatory exception to the filing deadline, see 8

C.F.R. § 1003.2(c)(3)(ii); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151 (9th Cir.

2010) (“Asylum is not available to victims of indiscriminate violence, unless they

are singled out on account of a protected ground.”).

      We lack jurisdiction to review the BIA’s November 2, 2009, order

dismissing Campuzano-Blanco’s appeal from the immigration judge’s decision

denying cancellation of removal because this petition for review is not timely as to

that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      We also lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Mejia-

Hernandez v. Holder, 633 F.3d 818, 824 (9th Cir. 2011).




                                          2                                       10-73915
      Finally, we reject Campuzano-Blanco’s contention that her removal results

in the deprivation of her children’s due process rights. See Cabrera-Alvarez v.

Gonzales, 423 F.3d 1006, 1012-13 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   10-73915